Name: Commission Regulation (EEC) No 2844/80 of 3 November 1980 amending, as regards certain processed agricultural products not covered by Annex II to the Treaty, Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 294/6 4. 11 . 80Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2844/80 of 3 November 1980 amending, as regards certain processed agricultural products not covered by Annex II to the Treaty, Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts per 100 kg of goods ; whereas laying down clear rules, even if they are blanket rules, makes it possible to avoid the difficulties which may have arisen in the past from the uncertainty surrounding this matter ; Whereas a transitional period for the introduction of the abovementioned amendment is necessary in order that the trade may adapt to it ; Whereas the relevant management committees have not delivered opinions within the time limit set by their chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( ! ), as last amended by Regulation (EEC) No 1 523/80 (2 ), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1 380/75 (3 ), as last amended by Regulation (EEC) No 1 490/80 (4), laid down detailed rules for the applica ­ tion of the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 , whereas the second subparagraph of Article 4 ( 1 ) in particular provides that monetary compensatory amounts must be calculated on the basis of the common price ; whereas, however, as regards products covered by Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arrrangements applicable to certain goods resulting from the processing of agri ­ cultural products (5 ), as last amended by Regulation (EEC) No 1 52/78 (6), account should be taken of the fact that the price of such goods is determined not only by the value of the basic agricultural products, but also by the processing costs ; whereas, in these circumstances, certain fixed limits are called for for the purpose of simplifying administrative procedures ; whereas it appears appropriate therefore not to apply monetary compensatory amounts where the effect of the highest monetary compensatory amount on the value of the goods concerned is less than 2-5 % ; Whereas, however, it is necessary to monitor changes in the figures serving as a basis for calculation and to reintroduce the monetary compensatory amount where the abovementioned effect exceeds 3 % for a significant period ; whereas, moreover, it is not neces ­ sary to apply the monetary compensatory amount where its equivalent value does not amount to 1 ECU Article 1 Regulation (EEC) No 1380/75 is amended as follows : Article 4(1 ) is replaced by the following : ' 1 . For each Member State and for each product in respect of which the conditions for the applica ­ tion of monetary compensatory amounts exist, a monetary compensatory amount shall be fixed . It shall be calculated on the basis of the common price, reduced, where appropriate, pursuant to the provisions adopted for the accession of new Member States . However, the following exceptions shall apply : (a) as regards the sugar sector, the monetary compensatory amount shall be calculated on the basis of the intervention price increaed by the amount of the levy charged on sugar of Community origin under the system of compensation of storage costs ; (b) as regards goods covered by Regulation (EEC) No 1059/69 , the monetary compensatory amounts shall not apply where the effect of the highest monetary compensatory amount on the value of the goods concerned is less than 2-5 % . ') OJ No L 106, 12 . 5 . 1971 , p . 1 . 2 ) OJ No L 152, 20 . 6 . 1980 , p . 1 . 3 ) OJ No L 139, 30 . 5 . 1975, p . 37 . &lt;) OJ No L 148 , 14 . 6 . 1980 , p . 37 . 5) OJ No L 141 , 12 . 6 . 1969, p . 1 . * OJ No L 23 , 28 . 1 . 1978 , p . 1 . 4. 11 . 80 Official Journal of the European Communities No L 294/7 This effect shall be calculated according to group ­ ings of goods listed in the Common Customs Tariff. However, the bases of calculation shall be re-examined twice a year so that changes in the figures may be monitored. Where the effect exceeds 3 % for a significant period, the monetary compensatory amount shall be reintroduced for the goods in question . Such examinations shall take place :  in March, any reintroduction or removal taking effect in May,  in September, any reintroduction or removal taking effect in November. However, in exceptional cases, an examination of the situation and a reintroduction of monetary compensatory amounts shall take place between the above times. Also, where the monetary compensatory amount does not amount to the equivalent value of 1 ECU per 100 kg of goods, it shall not be applied '. A rticle 2 This Regulation shall enter into force on the sixth Monday following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 November 1980 . For the Commission Finn GUNDELACH Vice-President